Citation Nr: 1220966	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-28 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hypertension, to include secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965, and from December 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.  In October 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

The record raises the issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder; entitlement to service connection for a skin disorder to include boils; entitlement to service connection for a right knee disorder; and entitlement to service connection for erectile dysfunction to include secondary to diabetes mellitus.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pertinent to the Veteran's claim for service connection for headaches, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of soundness, the evidence must clearly and unmistakably show that the disorder at issue pre-existed entry into service and that the disorder did not undergo aggravation in or as a result of service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

In this case, the Veteran's October 1963 induction examination contains no complaints of, treatment for or diagnosis of headaches or symptomatology related thereto.  A January 1965 service treatment record reflects the Veteran's complaints of headaches for five years; however, the record indicates that he was a poor historian.  X-ray study was, however, notable for right frontal sinusitis.  Remaining service treatment records contain no references to complaints of, treatment for or diagnosis of headaches or symptomatology related thereto.

Subsequent to service, a February 1968 VA report of examination contains no indication of complaints or diagnosis of headaches.  

July 2007 VA treatment records reflect the Veteran's complaints of headaches.  A CT scan that month revealed mucosal thickening of the right frontal sinus.  A July 10, 2007 VA treatment record noted a questionable migraine versus probable cluster headache which had lasted two weeks.  A July 13, 2007 VA neurology consult record indicates that the Veteran reported periodic episodes of headaches since he was 23 years of age.  The appellant stated that they had always been right sided.  The diagnosis was cluster headaches.  

An October 2007 VA treatment record indicates that cluster headaches reportedly began in June 2007 and resolved in September 2007.  

In the November 2009 report of VA examination, the examiner diagnosed cluster type headache, lessening or improving throughout the years as the Veteran got older.  The examiner noted that the January 1965 service treatment record indicated that the Veteran had been suffering from headaches for five years; thus, the examiner concluded that the headaches onset prior to the Veteran's entry into service. 

On this record, the Board finds that etiology of the current headaches must be clarified.  Given the above noted evidence, it is not clearly and unmistakably evident that a chronic headache disorder pre-existed the Veteran's entry into service.  Even assuming the headaches pre-existed the Veteran's entry into service, the question remains did such a disorder clearly and unmistakably undergo no aggravation as a result of the Veteran's period of active duty service?  Thus, the Board finds that another VA examination is necessary to resolve this claim on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pertinent to the Veteran's claim for service connection for hypertension the Board notes that the February 2008 notice of disagreement reflects the Veteran's intention to have his claim for hypertension also considered on a secondary basis.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (basing a claim for service connection on a new theory of etiology does not constitute a new claim).  A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the July 2008 report of VA examination, the examiner indicates that hypertension preceded the development of diabetes.  The examiner did not offer an opinion addressing whether hypertension was aggravated by diabetes.  Where the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011).  Thus, the Board finds that another VA examination is necessary to resolve this claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who have treated him for his headaches and/or hypertension since service.  After he has signed the appropriate releases, any records that have yet to be associated with the claims folder should be obtained and associated.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA examination by the appropriate physician to determine, if possible, the etiology of his headaches.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the date range of the Virtual VA records which were reviewed.  All indicated tests and studies are to be performed.  Following the examination, the examiner is requested to provide an opinion as to the following questions:

a) Does the evidence of record show that a chronic headache disorder existed prior to the Veteran's entrance onto active duty in 1963 or at reentry in 1965?  If so, what evidence supports that conclusion?  What evidence suggests a different conclusion, and why did you reject that evidence?

b) If the examiner concludes that headaches existed prior to the Veteran's entrance onto active duty, what evidence is there that the headaches did not undergo an increase in the underlying pathology during or as a result of his period of active service?  

c) If the physician is of the opinion that the headaches did not preexist the Veteran's service, is it at least as likely as not, i.e., is there a 50/50 chance that any current headache disorder had its onset in his period of service?  

d)  What clinical significance, if any, does the in-service January 1965 x-ray finding of right frontal sinusitis, the July 2010 CT finding of mucosal thickening of the right frontal sinus, and the appellant's report that his headaches have always been right sided have in your opinion?  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.  If any question cannot be resolved without resorting to speculation, then a detailed medical explanation must be provided as to why the causation is unknowable.

3.  The Veteran should also be afforded a VA examination by the appropriate physician to determine, if possible, the etiology of any diagnosed hypertension.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the date range of the Virtual VA records which were reviewed.  

All indicated tests and studies are to be performed.  Following the examination, the examiner is requested to provide an opinion addressing the following:

Is it at least as likely as not, i.e., is there a 50/50 chance, that the claimed hypertension is caused by diabetes mellitus?  If not, is hypertension aggravated, i.e., worsened beyond its natural progression, by the Veteran's service-connected diabetes mellitus?  If so, the examiner should attempt to objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.  If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why the causation is unknowable must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


